DETAILED ACTION
Status
This Final Office Action is in response to the communication filed on 3 February 2022. Claims 3-4, 8, and 11 have been cancelled currently or previously, claims 1 and 7 have been amended, and no new claims have been added.  Therefore, claims 1-2, 5-7, and 9-10 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment overcomes the rejection(s) under 112; therefore, the Examiner withdraws the rejection(s).
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore, the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines.
Applicant’s amendment indicates proper prior art rejection(s) under 35 USC § 103 (similar to earlier in prosecution); therefore, the Examiner places new grounds of rejection based on Applicant’s amendment.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5-7, and 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to systems (claims 1-2, 5-6 and 9-10) and a non-transitory device storing a program (claim 7), which may or would be within the listed statutory categories (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim1 recites a point management system for managing points according to an index related to a financial product on the basis of management instruction received from a user, the management instruction including the financial product specified by the user as an points being held by the user in a loyalty points program with which accumulated points can be exchanged for a product, and the system comprising a processor executing instructions stored in a storage memory device, the instructions including: on the basis of a target value and/or a withdrawal value of a point balance in management set on the basis of a tiered unit of exchange in exchanging points for a product, calculating information related to prediction of whether or not the point balance reaches each of the target value and/or the withdrawal value by a term, or selecting a financial product with which the point balance is highly likely to reach the target value, presenting the user the calculated information related to the prediction or the selected financial product to allow the user to determine the management instruction; increasing or decreasing the point balance in accordance with fluctuations of the index related to the financial product, on the basis of the management instruction; and managing points provided by the user for management by exchanging the points with a financial product through an information processing system that trades financial products, wherein the instructions further include adding up the points provided by the user for management and points provided by other users for management for the financial product to obtain added-up points, and after the added-up points reach predetermined points, collectively exchanging the added-up points with the financial product through the information processing system that trades financial products.
Independent claim 7 is parallel to claim 1, except being directed to a point management program that causes a computer to execute processing to function as a point management system … wherein the computer is caused to execute point management processing that has the same or similar activities and/or limitations as at claim 1 above. 
Since this appears to be basic financial management (except, possibly, that the financial units or denomination is/are “points” rather than a currency denomination – as addressed below), the claim elements may be summarized as the idea of predicting whether an account balance will meet a target value in a time frame (i.e., “by a term”, at the claims); however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the certain methods of organizing human activity (e.g. fundamental economic principles or practices including hedging, insurance, mitigating risk; commercial or legal interactions such as agreements, contracts, legal obligations, advertising, marketing or sales activities/behaviors, or business relations …) grouping of subject matter.
The Examiner notes that this appears to necessarily require mathematical concepts (as another grouping of abstract idea subject matter) since predicting a balance essentially requires a calculation of current balance + (predicted or anticipated) earnings – (predicted or anticipated) spending or costs = predicted balance after the relevant term or time, as well the final element indicating adding points of users so as to invest the aggregate. The further notes that this may also be performed in a person’s mind, and/or by aid of pen/pencil and paper, since the estimations and/or calculations need not be complex or involved; therefore, this may also reasonably be considered included in the mental processes grouping since 
Therefore, the claims are found to be directed to an abstract idea.
Dependent claims 2, 5-6, and 9-10 appear to merely indicate notifying regarding exchanging points, such as a notification when a balance is reached (claims 2 and 6), combining points (claim 4), borrowing points to invest (claim 5), continuing management when the user goal is attained (claim 6), points tiers such as target and withdrawal value levels (claim 9), and allocating points to be managed (claim 10), and therefore only limit the application of the idea, and not add significantly more than the idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination. The additional elements are using a point management system for managing points, a point management unit, points being held by a user in a loyalty points program, the indications of points as a value denomination, and the indication at claim 7 of a point management program that causes a computer to execute processing to function as a point management system … wherein the computer is caused to execute point management processing, as indicated above. These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or 
The system is merely software, programming, or stored computer instructions per Applicant ¶¶ 0031-0032 and 0078, as executed on a general-purpose computer and the only apparent description related to a computer, processor, or any other hardware or structure for the system or implementation appears to be Applicant ¶ 0078 merely indicating a processor. So, the only apparent conception is that of a general-purpose computer, at the most limiting. Therefore, the claims do not indicate any improvement to a computer or technical field, using a particular machine, or any of the other possible indications of a practical application of an abstract idea, but merely indicate “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice” that MPEP § 2106.05(I)(A) indicates as insignificant.
Considering points as a value denomination does not appear significant in the same manner as designating financial management in Euro or Yen rather than US Dollars would not change the significance.


For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as indicated above, are found to be insignificant since merely applying the idea via computer.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility (see, e.g., Applicant ¶ 0078).
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there 
The dependent claims appear encompassed by the abstract idea and to only limit the application of the idea, and are therefore considered to not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-2, 5-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ruff et al. (U.S. Patent Application Publication No. 2015/0379488, hereinafter Ruff) in view of Williams et al. (U.S. Patent Application Publication No. 2013/0144704, hereinafter Williams) and in further view of Rogers et al. (U.S. Patent Application Publication No. 2005/0192895, hereinafter Rogers).

Claim 1: Ruff discloses point management system for managing points according to an index related to a financial product on the basis of a management instruction received from a user, the management instruction including the financial product specified by the user as an object of management of the points, the points being held by the user in a loyalty points program with which accumulated points can be exchanged for a product, and the system comprising a processor executing instructions stored in a storage memory device (see Ruff at least at, e.g., ¶¶ 0274-0277 as describing the system, computers, and executable instructions used, 0036 and 0039 as indicating the accounts being rewards and/or loyalty card and having account identities such as account numbers; citation by number only hereinafter), the instructions including:
on the basis of a target value and/or a withdrawal value of a point balance in management set in exchanging points for a product, calculating information related 
presenting the user the calculated information related to the prediction or the selected financial product to allow the user to determine the management instruction (Ruff at 0159, “Specific financial advice and support for the advice might include …: … [0214] b) Reminders, notifications, etc. for each Account to the Account owner, or to others, of spending activity and behaviors … [0216] d) How often and how much money should be allocated and transferred to each Account so that each Account is properly funded … [and] [0220] iv) Investment or savings advice based on the user's risk tolerance/aversion and based on the user's financial strengths and/or weaknesses, goals, and/or other external factors”);
increasing or decreasing the point balance in accordance with fluctuations of the index related to the financial product, on the basis of the management instruction (Ruff at 0023, 0256-0257, updating and providing current balance(s), see also Ruff at 0230-0242); and
managing points provided by the user for management by exchanging the points with a financial product through an information processing system that trades financial products (Ruff at 0032, 0036, 0109, 0158, investment accounts and investments).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the reward or loyalty point investing of Ruff with the points and aggregation of Williams in order to use points from a tiered system to exchange and add up points from other users so as to assist needy persons or entities and increase purchasing or investment power or influence.
The rationale for combining in this manner is that using points from a tiered system to exchange and adding up points from other users is applying a known technique to a known device, method, or product ready for improvement to yield predictable results, so as to assist needy persons or entities and increase purchasing or investment power or influence as explained above.
Where the tiers or levels in Ruff and Williams appear flexible, Rogers teaches a points system with different items available for different tiers of points accumulation, and “several … tiers of exchange level”, such as 500 points for items in one set of items and 1000 points for items at another tier (Rogers at 0048), where Ruff indicates that “[a]ccounts can be set up and configured for each distinct short-term savings purpose or for each longer term savings goal … [such that when] a user wants to save for [a goal] can be automatically transferred … before the user even 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the reward or loyalty point investing of Ruff in view of Williams with the preset points tiers of Rogers in order to use points from a tiered system with preset exchange tiers so as to define short- and long-term goals within preset exchange tiers or levels.
The rationale for combining in this manner is that using points from a tiered system with preset exchange tiers is applying a known technique to a known device, method, or product ready for improvement to yield predictable results, so as to define short- and long-term goals within preset exchange tiers or levels as explained above.

Claim 2: Ruff in view of Williams discloses the point management system according to claim 1, wherein the instructions further include: when the point balance reaches the target value or the withdrawal value, notifying a user to that effect or exchanges points for a product associated with the unit of exchange corresponding to the target value or the withdrawal value reached (Ruff at 0023, 0256-0257, updating and providing current balance(s); 0193, 0211, 0214, notifications). 

Claim 5: Ruff in view of Williams discloses the point management system according to claim 1, wherein
points borrowed by a user are included in the points provided by the user for management (Ruff at 0043, 0048, 0192, money borrowed). 

Claim 6: Ruff in view of Williams discloses the point management system according to claim 2, wherein
the instructions further include continuing management of the points even when the point balance of the user reaches the withdrawal value and then is further reduced (Ruff at 0113, 0134, notice when insufficient funds), and when a financial value corresponding to the point balance reaches a predetermined amount (Ruff at 0113, 0134, notice when insufficient funds), notifying the user to that effect (Ruff at 0113, 0134, notice when insufficient funds) or exchanges the points for a predetermined product (Ruff at 0048, exchange for an item).

Claim 9: Ruff in view of Williams discloses the point management system according to claim 1, wherein
the management instruction further includes a number of points to be managed (Ruff at 0023, 0256-0257, updating and providing current balance(s), see also Ruff at 0230-0242),
a value of the tiered unit immediately above the number of points to be managed is set to be the target value (Ruff at 0047, “distinct short-term savings purpose or for 
a value of the tiered unit immediately below the number of points to be managed is set to be the withdrawal value (Ruff at 0047, “distinct short-term savings purpose or for each longer term savings goal; Rogers at 0048, “several … tiers of exchange level”, such as 500 points for items in one set of items and 1000 points for items at another tier, as combined above and using the rationale as at the combination above). 

Claim 7 is rejected on the same basis as claim 1 above since Ruff discloses a non-transitory computer-readable recording device storing a point management program that causes a computer to execute processing to … wherein the computer is caused to execute point management processing that performs the same or similar activities or functions as at claim 1 above (Ruff at 0274-0277).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ruff in view of Williams and in further view of Rogers and in still further view of Choi, Candace, Use or lose those credit card rewards, The Associated Press, dated 7 April 2010, downloaded from https://www.nbcnews.com/id/wbna36221106 on 9 April 2021 (hereinafter, Choi).

laim 10: Ruff in view of Williams and in further view of Rogers discloses the point management system according to claim 1, wherein instructions further include preferentially allocating the points with an earlier expiration date to be managed. Where Ruff indicates considering a payment due date (Ruff at 0120) and date due goals (Ruff at 0190, 0237), and Rogers considers expiration date (Rogers at 0029, 0067), Choi advises that “[i]f you are sitting on a cache of miles or points that are about to expire, check if you can transfer them” (Choi at 2). This makes sense since the points with the earliest expiration date will become valueless sooner — upon expiration. The transferring of Choi is the same as the point aggregation of Williams, which, per the combination, is then invested as an aggregate amount per Ruff (and Rogers). Therefore, the Examiner understands and finds that preferential allocation of earlier expiring points is applying a known technique to a known device, method, or product ready for improvement to yield predictable results, so as to prevent expiration of points as much as possible.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the reward or loyalty point investing of Ruff in view of Williams and in further view of Rogers with the transfer of points that are about to expire as explained in Choi in order to use preferential allocation of earlier expiring points so as to prevent expiration of points as much as possible.
The rationale for combining in this manner is that preferential allocation of earlier expiring points is applying a known technique to a known device, method, or product .

Response to Arguments
Applicant's arguments filed 3 February 2022 have been fully considered but they are not persuasive.

Applicant ’s arguments with respect to the previous § 112 rejections are considered moot and not persuasive since the respective rejections are withdrawn.

Applicant alleges with respect to 101 that 
the transaction with the information processing system that trades financial products (e.g., financial product trading system 30) is collective for a plurality of users, rather than individual transaction for each user. Due to the features, the transaction with the information processing system that trades financial products is minimized. Therefore, the data processing speed increases and the communication load decreases. Thus, the claimed invention as a whole improves the functioning of a computer or improves another technology or technical field.
(Remarks at 8).
However, this merely increases the processing required to add up or transfer the points from other users into an aggregate value so as to invest the aggregate – there is simply is no evidence or indication that this would improve processing speed or load, and in fact appears to increase the processing since the same point assessment and/or transfer must be done for each individual user and their respective points in order to aggregate or add up the points, and then the aggregate 

Therefore, the Examiner is not persuaded by Applicant’s argument(s).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lele et al. (U.S. Patent Application Publication No. 2017/0140411, hereinafter Lele) discloses that “[a]n alternative to miles and points as the rewards currency is financial services rewards. In this case, a customer may earn credits for purchases 
Hessberg et al. (U.S. Patent Application Publication No. 2003/0225618, hereinafter Hessberg), discusses loyalty accounts and different levels for various membership tiers (Hessberg at 0043, 0053).

Each of the following, and many more, indicate investing in futures and/or options:
Hayashi (U.S. Patent Application Publication No. 2017/0358028),
Caldwell (U.S. Patent Application Publication No. 2017/0220670),
Kerpel et al. (U.S. Patent Application Publication No. 2016/0247225, hereinafter Kerpel)

Acorns’ Innovative Rewards Program Lets Brands Invest In Millenials’ Futures, no downloaded from https://www.prnewswire.com/news-releases/acorns-innovative-rewards-program-lets-brands-invest-in-millennials-futures-300268894.html, dated 16 May 2016, downloaded on 30 September 2021 indicates investing reward points.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622